  Case 19-30964        Doc 25      Filed 12/27/19 Entered 12/27/19 16:35:40          Desc Main
                                    Document     Page 1 of 10


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                )       Case No.:     19-30964
       Odell R Lewis                         )
                                             )
                                             )       Chapter 13
                                             )
                                             )
                                             )       Judge:   Jacqueline P. Cox
                       Debtor(s)             )




TO: Trustee Tom Vaughn, 55 E. Monroe Street, #3850, Chicago, IL 60603;

See attached service list.


                                      PROOF OF SERVICE

         The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached Amended Chapter 13 Plan to the above-named creditor and also to the attached service
list via regular U.S. Mail with postage prepaid from the mailbox located at 4131 Main St.
Skokie, IL 60076, on December 27, 2019.



/s/ David H. Cutler
Attorney for the Debtor

Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
    Case 19-30964   Doc 25   Filed 12/27/19 Entered 12/27/19 16:35:40   Desc Main
                              Document     Page 2 of 10

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Ad Astra Recovery
                       7330 West 33rd Street North
                       Suite 118
                       Wichita, KS 67205


                       Aes/chase Bank
                       Attn: Bankruptcy
                       Po Box 2461
                       Harrisburg, PA 17105


                       Aes/Nct
                       Attn: Bankruptcy
                       Po Box 2461
                       Harrisburg, PA 17105


                       AES/Suntrust
                       Attn: Bankruptcy
                       Po Box 2461
                       Harrisburg, PA 17105


                       Bank of America
                       4909 Savarese Circle
                       Fl1-908-01-50
                       Tampa, FL 33634


                       Best Buy
                       7601 Penn Ave. S
                       Minneapolis, MN 55423


                       Best Buy
                       P.O. Box 9001007
                       Louisville, KY 40290


                       Best Buy
                       6716 Grade Lane
                       Building 9, Suite 910
                       Louisville, KY 40213


                       Best Buy/cbna
                       6716 Grade Lane
                       Building 9, Suite 910
                       Louisville, KY 40213
Case 19-30964   Doc 25   Filed 12/27/19 Entered 12/27/19 16:35:40   Desc Main
                          Document     Page 3 of 10


                   Best Buy/Citibank NA
                   Attn: Bankruptcy Dept
                   Po Box 6204
                   Sioux Falls, SD 67117


                   Capital One
                   Attn: Bankruptcy
                   Po Box 30285
                   Salt Lake City, UT 84130


                   Certified Services Inc
                   Attn: Bankruptcy Dept
                   1300 N Skokie Highway Suite 103a
                   Gurnee, IL 60031


                   Comenity Bank/Express
                   Attn: Bankruptcy
                   Po Box 182125
                   Columbus, OH 43218


                   Credit One Bank
                   Attn: Bankruptcy Department
                   Po Box 98873
                   Las Vegas, NV 89193


                   Credit Protection Association
                   Attn: Bankruptcy
                   Po Box 802068
                   Dallas, TX 75318


                   Fingerhut
                   Attn: Bankruptcy
                   Po Box 1250
                   Saint Cloud, MN 56395


                   First PREMIER Bank
                   Attn: Bankruptcy
                   Po Box 5524
                   Sioux Falls, SD 57117


                   First Progress
                   Attn: Bankruptcy
                   Po Box 9053
                   Johnson City, TN 37615
Case 19-30964   Doc 25   Filed 12/27/19 Entered 12/27/19 16:35:40   Desc Main
                          Document     Page 4 of 10


                   Genesis Bc/Celtic Bank
                   Attn: Bankruptcy
                   Po Box 4477
                   Beaverton, OR 97076


                   IC System, Inc
                   Attn: Bankruptcy
                   Po Box 64378
                   Saint Paul, MN 55164


                   Mage & Price
                   1110 W Lake Cooke Rd
                   Buffalo Grove, IL 60089


                   Merrick Bank/CardWorks
                   Attn: Bankruptcy
                   Po Box 9201
                   Old Bethpage, NY 11804


                   Navient
                   Attn: Bankruptcy
                   Po Box 9640
                   Wilkes-Barre, PA 18773


                   Northwest Collectors Inc.
                   3601 Algonquin Road
                   Suite 232
                   Rolling Meadows, IL 60008


                   Opportunity Financial, LLC
                   Attn: Bankruptcy
                   130 East Randolph St. Ste 3400
                   Chicago, IL 60601


                   Personify
                   Attn: Bankruptcy Department
                   Po Box 500650
                   San Diego, CA 92150


                   Regional Acceptance Co
                   Attn: Bankruptcy
                   Po Box 1487
                   Wilson, NC 27894
Case 19-30964   Doc 25   Filed 12/27/19 Entered 12/27/19 16:35:40   Desc Main
                          Document     Page 5 of 10


                   Suntrust
                   Attn: Bankruptcy
                   Mail Code VA-RVW-6290 PO Box 85092
                   Richmond, VA 23286


                   Syncb/Lord & Taylor
                   Attn: Bankruptcy
                   Po Box 965060
                   Orlando, FL 32896


                   Synchrony Bank
                   Attn: Bankruptcy Dept
                   Po Box 965060
                   Orlando, FL 32896


                   Total Visa/Bank of Missouri
                   Attn: Bankruptcy
                   Po Box 85710
                   Sioux Falls, SD 57118


                   US Dept of Education
                   Attn: Bankruptcy
                   Po Box 16448
                   Saint Paul, MN 55116


                   VSAC Federal Loans
                   Attn: Bankruptcy
                   Po Box 2000
                   Winooski, VT 05404


                   VW Credit, Inc
                   Attn: Bankruptcy
                   Po Box 3
                   Hillboro, OR 97123


                   Wells Fargo Dealer Services
                   Attn: Bankruptcy
                   Po Box 19657
                   Irvine, CA 92623


                   Weltman Weinberg & Reis
                   180 N LaSalle, Ste 2400
                   Chicago, IL 60601
                 Case 19-30964                       Doc 25
                                                         24          Filed 12/27/19 Entered 12/27/19 16:35:40
                                                                                                     16:13:16                     Desc Main
                                                                      Document
                                                                       Document PagePage61of
                                                                                           of10
                                                                                              5
 Fill in this information to identify your case:
 Debtor 1               Odell R Lewis
                              First Name            Middle Name             Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 19-30964                                                                                 have been changed.
                                                                                                                       1.1, 2.3, 3.1, 3.2, 5.1
 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$466.00 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-30964                       Doc 25
                                                         24             Filed 12/27/19 Entered 12/27/19 16:35:40
                                                                                                        16:13:16                     Desc Main
                                                                         Document
                                                                          Document PagePage72of
                                                                                              of10
                                                                                                 5
 Debtor                Odell R Lewis                                                                      Case number     19-30964


                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          Debtor(s) shall submit a copy of their federal income tax return to the Trustee each year, beginning with the
                          tax return for the tax year in which this case was filed, no later than April 20th. The debtor(s) shall tender to
                          the Trustee the amount of any tax refund in excess of $1,200 each year, beginning the year after the plan is
                          confirmed, within 7 days of receipt of the tax refund. Refunds must be received by the Trustee by June 30th
                          of each year.


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $27,960.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               2019 Volkswagen
                               Tiguan 13,000                                               Prepetition:
 VW Credit, Inc                miles                                          $829.14             $882.91        11.25%              $326.64                  $979.92
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.



Official Form 113                                                                       Chapter 13 Plan                                          Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 19-30964                       Doc 25
                                                         24          Filed 12/27/19 Entered 12/27/19 16:35:40
                                                                                                     16:13:16                   Desc Main
                                                                      Document
                                                                       Document PagePage83of
                                                                                           of10
                                                                                              5
 Debtor                Odell R Lewis                                                             Case number      19-30964

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $2,796.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $     .
                  10.00 % of the total amount of these claims, an estimated payment of $ 20,184.08 .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00            .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.




Official Form 113                                                              Chapter 13 Plan                                                Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                 Case 19-30964                       Doc 25
                                                         24          Filed 12/27/19 Entered 12/27/19 16:35:40
                                                                                                     16:13:16                 Desc Main
                                                                      Document
                                                                       Document PagePage94of
                                                                                           of10
                                                                                              5
 Debtor                Odell R Lewis                                                                 Case number   19-30964

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Odell R Lewis                                                    X
       Odell R Lewis                                                         Signature of Debtor 2
       Signature of Debtor 1

       Executed on            December 27, 2019                                        Executed on

 X     /s/ David H. Cutler                                                      Date     December 27, 2019
       David H. Cutler
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                            Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 19-30964                       Doc 25
                                                         24          Filed 12/27/19 Entered 12/27/19 16:35:40
                                                                                                     16:13:16              Desc Main
                                                                      Document
                                                                       Document PagePage10
                                                                                         5 of 5
                                                                                              10
 Debtor                Odell R Lewis                                                             Case number   19-30964

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                               $979.92

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $6,796.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $20,184.08

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $27,960.00




Official Form 113                                                              Chapter 13 Plan                                          Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
